1
2                            UNITED STATES DISTRICT COURT
3                                   DISTRICT OF NEVADA
4                                              ***
5     UNITED STATES OF AMERICA,                        Case No. 3:19-CR-0038-MMD-CLB
6                                         Plaintiff,   ORDER
7           v.
8     EDWARD MONET KNIGHT,
9                                   Defendant(s).
10
11         Before the court is Defendant Edward Monet Knight’s (“Knight”) Emergency Motion
12   to Reopen Detention Hearing Due to the COVID-19 Pandemic. (ECF No. 30.) On July
13   19, 2019, Magistrate Judge George Foley, Jr. ordered Knight detained pending trial. (ECF
14   No. 9.) Knight now seeks temporary release pursuant to 18 U.S.C. § 3142(i) for what he
15   contends are compelling reasons related to the recent COVID-19 global pandemic. (ECF
16   No. 30.) The Government opposed the motion, (ECF No. 35), and Knight replied. (ECF
17   No. 37.) The court has thoroughly reviewed the filings, and for the reasons stated below,
18
     the court denies Knight’s motion. (ECF No. 30.)
19
     I.    BACKGROUND AND PROCEDURAL HISTORY
20
           On July 12, 2019, Knight was charged in a two-count complaint with Interference
21
     with Commerce by Robbery and Use of a Firearm During and in Relation to a Crime of
22
     Violence. (ECF No. 2.) Knight fled to Las Vegas and was arrested on July 16, 2019,
23
     having his initial appearance before Magistrate Judge Foley on July 18, 2019. (ECF No.
24
     4.) On July 19, 2019, Knight appeared for a detention hearing before Magistrate Judge
25
     Foley. (ECF No. 9.) On August 1, 2019, a federal grand jury indicted Knight in a four-
26
     count indictment, including two counts of Interference with Commerce by Robbery, in
27
     violation of 18 U.S.C. § 1951, and two counts of Use of a Firearm During and in Relation
28
1    to a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (ECF Nos. 14, 16.)
2    Subsequently, Knight was transferred from Las Vegas to Reno, where he appeared
3    before the court for arraignment and plea. (ECF No. 17.) Knight is currently housed at
4    the Washoe County Detention Facility (“WCDF”), operated by the Washoe County
5    Sheriff’s Office (“WCSO”), in Reno, Nevada. (ECF No. 30.) Knight seeks an order for
6    temporary release from custody for what he contends are compelling reasons—namely
7    that the health risk to Knight is a compelling reason to grant release, and that temporary
8
     release is necessary to prepare his defense. (Id.) Defendant notes that correctional
9
     settings “offer no escape and little to no space for social distancing or other similar
10
     recommendations” made by experts to combat COVID-19. (Id. at 3.)
11
            On March 11, 2020, the World Health Organization (“WHO”) officially classified
12
     COVID-19, a disease caused by a new strain of coronavirus, as a pandemic. 1 According
13
     to the Centers for Disease Control (“CDC”), at the time this Order was written, there were
14
     304,826 total cases of COVID-19 in the United States, and 7,616 deaths. 2 As of April 6,
15
     2020, there were 1,953 positive cases of COVID-19 and 46 deaths in the State of
16
     Nevada 3, with only 231 active cases and 4 deaths in Washoe County (as of April 5,
17
     2020) 4. The actual number of people infected by the virus is likely much larger, given the
18
     current capacity for testing, and the rate at which COVID-19 is spreading and affecting
19
20   communities around the world is alarming. 5

21   1       See WHO, WHO DIRECTOR-GENERAL'S OPENING REMARKS AT THE MEDIA
22   BRIEFING ON COVID-19, https://www.who.int/dg/speeches/detail/who-director-general-
     s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020, (last visited Mar.
23   31, 2020).
     2       See CDC, U.S. AT A GLANCE, https://www.cdc.gov/coronavirus/2019-
24   ncov/cases-updates/cases-in-us.html, (last viewed Apr. 6, 2020).
     3       See     Nev.    Dept.    of     Health    &     Human    Svcs.,    COVID-19,
25
     https://nvhealthresponse.nv.gov/, (last viewed Apr. 6, 2020).
26   4       See Regional Information Center, WASHOE COUNTY COVID-19 DASHBOARD,
27   https://gis.washoecounty.us/COVID19 (last viewed Apr. 6, 2020).
     5       See New York Times, CORONAVIRUS IN THE U.S.: LATEST MAP AND CASE
28   COUNT, https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html, (last
     viewed Apr. 2, 2020).

                                                -2-
1              The CDC identifies certain categories of individuals at a higher risk of severe
2    illness, including older adults (65 and older) and people of any age who have serious
3    underlying medical conditions as a higher risk for severe illness from COVID-19. 6 The
4    following conditions could make a person higher risk: people with chronic lung disease or
5    moderate-to-severe asthma, people with serious heart conditions, people who are
6    immunocompromised, including cancer treatment, people of any age with severe obesity
7    or certain underlying medical conditions, particularly if not well controlled, such as those
8
     with diabetes, chronic kidney disease undergoing dialysis, or liver disease. Id.
9
               Nevada Governor Steve Sisolak declared a State of Emergency on March 12,
10
     2020. 7     Schools, government agencies, casinos and nonessential businesses have
11
     closed and will continue to be closed at least through the end of April. 8 Governor Sisolak,
12
     on April 1, 2020, issued a directive for Nevada residents to stay at home. Id.
13
               The District of Nevada has also taken measures to protect the public, staff, and
14
     litigants from the risks of COVID-19. See Temporary General Orders 2020-02, 2020-03,
15
     2020-04, 2020-05. While no cases of WCDF inmates being infected have been reported,
16
     it is likely only a matter of time before that occurs. As of April 3, 2020, three WCSO
17
     employees have tested positive for the virus, two deputies and one civilian employee.9
18
     WCSO immediately began working in coordination with the Washoe County Health
19
20
     6       See CDC, PEOPLE WHO ARE AT HIGHER RISK FOR SEVERE ILLNESS,
21   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
     risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
22   ncov%2Fspecific-groups%2Fhigh-risk-complications.html, (last viewed Apr. 2, 2020).
     7       Associated Press, VIRUS PROMPTS NEV. GOVERNOR EMERGENCY ORDER,
23
     CANCELLATIONS (Mar. 13, 2020), https://knpr.org/headline/2020-03/virus-prompts-
24   nev-governor-emergency-order-cancellations, (last viewed Apr. 2, 2020).
     8       See Nevada Independent, SISOLAK EXTENDS COVID-19 SHUTDOWN UNTIL
25   END       OF      APRIL,      URGES        RESIDENTS         TO      SHELTER-IN-PLACE,
26   https://thenevadaindependent.com/article/sisolak-extends-covid-19-shutdown-until-end-
     of-april-urges-residents-to-shelter-in-place, (last viewed Apr. 3, 2020).
27   9       See    Regional     Information     Center,     UPDATE      FOR     MARCH    28,
     https://www.washoecounty.us/outreach/2020/03/2020-03-28-jic-0328-update.php, (last
28   viewed Apr. 3, 2020); UPDATE FOR APRIL 2, https://covid19washoe.com/press-
     release/regional-information-center-update-for-april-2/, (last viewed Apr. 3, 2020).

                                                 -3-
1    Department to implement recommended measures, such as single point entry and
2    screening for all employees and visitors. Id.       All those needing to enter WCSO for
3    business will have their temperature taken and answer basic screening questions before
4    admittance. Id. Additionally, WCSO began instituting additional precautions such as
5    increased medical screenings for arrestees, increased education and awareness for both
6    inmates and staff, and increased sanitation efforts throughout the entire WCSO. Id. There
7    is no doubt the danger posed by the virus is real, with entire economies and some
8
     healthcare systems around the world collapsing or on the verge of collapsing as the world
9
     attempts to contain the virus spread.
10
     II.    LEGAL STANDARDS
11
            “A person lawfully committed to pretrial detention has not been adjudged guilty of
12
     any crime. He had only a judicial determination of probable cause as a prerequisite to
13
     [the] extended restraint of [his] liberty following arrest.” Bell v. Wolfish, 441 U.S. 520, 536-
14
     37 (1979) (internal quotations omitted). The government may detain someone on a
15
     federal offense to ensure his presence at trial and may subject him to the restrictions and
16
     conditions of detention so long as those conditions do not constitute punishment or
17
     otherwise amount to a constitutional violation. Id.
18
            The Bail Reform Act (“BRA”) of 1984 mandates every person charged with a
19
20   federal offense be given a detention hearing. 18 U.S.C. § 3142(a). The fundamental

21   precept of the BRA mandates the release of individuals so long as the court can

22   reasonably be assured the defendant does not pose a flight risk or danger to the

23   community. 18 U.S.C. § 3142.         To the extent that conditions, or a combination of

24   conditions, can be fashioned to reasonably provide for such assurances, the individual

25   must be released, as detention is “the carefully crafted limited exception.” Id.; see also
26   United States v. Salerno, 481 U.S. 739, 755 (1989). If the judge finds the defendant
27   poses a danger to public safety or a flight risk, the defendant may be ordered detained.
28   18 U.S.C. § 3142(f).


                                                  -4-
1           A.     Section 3142(f) Reopening of Detention Hearing
2           Section 3142(f)(2) permits a judicial officer to reopen a detention hearing at any
3    time before trial if the judicial officer finds that information exists that was not known to
4    the movant at the time of the detention hearing and that has a material bearing on the
5    issue of whether there are conditions of release that will reasonably assure the
6    appearance of such person as required and the safety of any other person and the
7    community. Two of the detention release factors (among others) to be considered by the
8
     judicial officer are (1) the person’s “physical and mental condition” (§ 3145(g)(3)(A)), and,
9
     (2) the nature and seriousness of the danger to any person or the community that would
10
     be posed by the person’s release (§ 3145(g)(4)).
11
            Courts interpret this provision strictly. United States v. Bararia, No. 2:12-cr-00236-
12
     MMD-GWF, 2013 WL 1907782, at *4 (D. Nev. Mar. 12, 2013); e.g., United States v. Ward,
13
     63 F.Supp.2d 1203, 1206-07 (C.D. Cal. 1999); United States v. Dillon, 938 F.2d 1412,
14
     1415 (1st Cir. 1991). The rule requires the movant, whether prosecutor or defendant,
15
     establish: (1) that information now exists that was not known to the movant at the initial
16
     detention hearing, and (2) the new information is material to release conditions regarding
17
     flight or dangerousness. Id.; see also United States v. Bowens, 2007 WL 2220501 (D.
18
     Ariz. Jul. 31, 2007) (citing United States v. Hare, 873 F.2d 796 (5th Cir. 1989). Generally,
19
20   once a detention hearing is reopened, it is reopened to allow the court to receive any

21   information, within reason, not submitted at the initial hearing, allowing the new

22   information to be considered in context. Id. If the information was available at the time of

23   the original hearing, the detention hearing need not be reopened. United States v. Turino,

24   2014 WL 5261292, at *1 (D. Nev. Oct. 15, 2014) (citing Ward, 63 F.Supp.2d at 1206).

25          Courts may consider the defendant’s physical ailments as a mitigating factor
26   regarding the danger the defendant poses to society. United States v. Adams, 2019 WL
27   3037042, at *2 (D. Ore. Jul. 10, 2019). Once the defendant provides evidence regarding
28   his or her physical health that mitigates dangerousness, the government must show


                                                 -5-
1    through clear and convincing evidence the defendant still poses a danger to society. Id.;
2    18 U.S.C. § 3142(f)(2)(B).      Release for a presumptively dangerous defendant is
3    appropriate only when the defendant produces evidence of an extraordinary, life-
4    threatening medical condition the jail or prison facility cannot treat and further shows the
5    safety of the community may be reasonably assured through the conditions of release.
6    Id.
7           Other district courts have considered COVID-19 concerns in the context of the
8
     more commonly used § 3142(f) pretrial detention framework, including the related
9
     subsections § 3142(e)(2)-(3) (statutory rebuttable presumptions) and § 3142(g) (Bail
10
     Reform Act factors). For example, the district court in United States v. Martin, considered
11
     the defendant’s argument concerning his medical conditions (asthma, high blood
12
     pressure, and diabetes) considering the COVID-19 pandemic in a § 3142(f) analysis,
13
     holding that resolving an appeal of a detention order must be done as an individualized
14
     assessment of the Bail Reform factors. 2020 WL 1274857, at *3-4 (finding that
15
     defendant’s confirmed medical conditions alone are insufficient to rebut the Government’s
16
     proffer that correctional and medical staff are implementing precautionary and monitoring
17
     practices sufficient to protect detainees from exposure to the COVID-19 virus). Likewise,
18
     the district court in United States v. Stephens, considered speculative COVID-19
19
20   concerns in the context of a motion to reopen detention based on a change of

21   circumstances. 2020 WL 1295155, at *2 (S.D.N.Y. 2020) (finding that “the obstacles the

22   current public health crisis poses to the preparation of the Defendant’s defense constitute

23   a compelling reason under 18 U.S.C. § 3142(i)”). However, the court did not reopen

24   detention based solely on COVID-19 concerns but instead relied on new information

25   weakening the Government’s case against the defendant, undermining the court’s prior
26   finding as to whether the defendant posed a danger to the community. Id. at *1.
27   ///
28   ///


                                                -6-
1           B.      Section 3142(i) Temporary Release of Person For Compelling Reason
2           Section 3142(i) provides, in relevant part:
3
            “[t]he judicial officer may by subsequent order, permit the temporary release of the
4           person, in the custody of a U.S. Marshal or another appropriate person, to the
            extent that the judicial officer determines such release to be necessary for the
5           preparation of the person’s defense or for another compelling reason.”
6    § 3142(i) (emphasis added). A defendant bears the burden of establishing circumstances
7    warranting temporary release under § 3142(i). United States v. Clark, 2020 WL 1446895,
8    at *2 (D. Kan. Mar. 25, 2020); see also United States v. Buswell, 2013 WL 210899, at *5
9    (W.D. La. Jan. 18, 2013) (collecting cases). (stating that courts consider three factors
10   related to trial preparation when considering whether pretrial release is “necessary” under
11
     § 3142(i).).
12
            Most courts addressing a motion for temporary release under § 3142(i) have done
13
     so in the context of evaluating the necessity of the defendant assisting with preparing his
14
     or her defense. Clark, 2020 WL 1446895, at *2; see, e.g., United States v. Cecerle, 2014
15
     WL 31674, at *4 (D. Nev. Jan. 3, 2014); Buswell, 2013 WL 210899, at *5; United States
16
     v. Dupree, 833 F.Supp. 2d 241, 247 (E.D. N.Y. 2011); United States v. Jeffries, 2011 WL
17
     182867, at *4 (E.D. Tenn. Jan. 20, 2011); United States v. Hazelwood, 2011 WL 680178,
18
     at *3 (N.D. Ohio Feb. 16, 2011). Courts considering whether pretrial release is “necessary
19
     under § 3142(i) have considered: (1) time and opportunity the defendant has to prepare
20
     for the trial and to participate in his defense; (2) the complexity of the case and volume of
21
     information; and, (3) expense and inconvenience associated with preparing while
22
23   incarcerated. Cecerle, 2014 WL 31674, at *4. This extends to the current COVID-19

24   pandemic inasmuch as at least one court has considered the pandemic’s impact on

25   counsel’s difficulties communicating with the defendant. See, e.g., Stephens, 2020 WL

26   1295155, at *2.

27          Limited authority exists as to when temporary release is justified under § 3142(i)

28   based on “another compelling reason,” although a defendant’s medical condition may



                                                 -7-
1    present that compelling reason in a particular case. See United States v. Rebollo-Andino,
2    312 Fed. App’x 346, 348 (1st Cir. 2009) (noting the defendant could seek temporary
3    release under § 3142 for medical reasons). Courts typically grant relief under § 3142(i)
4    only “sparingly to permit a defendant’s release where, for example, he is suffering from a
5    terminal illness or serious injuries.” United States v. Hamilton, 2020 WL 1323036, at *2
6    (E.D.N.Y. Mar. 20, 2020); see e.g., United States v. Scarpa, 815 F.Supp. 88 (E.D.N.Y.
7    1993) (permitting the defendant’s release under the 24-hour guard of the U.S. Marshal
8
     Service at his own expense because of traumatic gunshot injury and terminal AIDS
9
     diagnosis and correctional authorities could no longer manage his medical conditions);
10
     United States v. Cordero Caraballo, 185 F.Supp. 2d 143, 144-47 (D.P.R. 2002) (ordering
11
     release of defendant who sustained multiple gunshot wounds, was partially paralyzed,
12
     could not walk, lost some arm function, who required the supervision of 4-5 contracted
13
     security guards on a daily basis and Bureau of Prisons could not provide required medical
14
     care).
15
              Admittedly, courts have not previously faced the unique set of circumstances
16
     presently confronting the world as a result of COVID-19. In light of the recent COVID-19
17
     pandemic, courts across the country have addressed, and will continue to address
18
     requests for release under § 3142(i) in the context of the pandemic, considering both the
19
20   impact of the pandemic on the ability to prepare a defense, and whether the health risks

21   posed by the pandemic constitute a compelling reason for temporary release. See e.g.,

22   United States v. Cox, 2020 WL 1491180 (D. Nev. Mar. 27, 2020); United States v. Tang,

23   2:20-cr-0054-KJD-DJA, ECF No. 44 (D. Nev. Mar. 23, 2020) (reopening detention but

24   denying temporary release under 3142(i)); United States v. Motley, 3:19-cr-00026-LRH-

25   WGC, ECF No. 142 (D. Nev. Apr. 2, 2020); United States v. Smoot, 2020 WL 1501810
26   (S.D. Ohio Mar. 30, 2020); United States v. Loveings, 2020 WL 1501859 (W.D. Penn.
27   Mar. 30, 2020); United States v. Bastianelli, 2020 WL 1493559 (W.D. Penn. Mar. 27,
28   2020) (citing other cases in the district); United States v. Snowden, 2020 WL 1492684


                                               -8-
1    (S.D. Ill. Mar. 27, 2020); United States v. Michaels, 2020 WL 1482553 (C.D. Cal. Mar. 26,
2    2020); United States v. Green, 2020 WL 1477679 (M.D. Fla. Mar. 26, 2020). Courts are
3    also faced with requests for release in the context of civilly detained immigrants and
4    convicted defendants. The court need not address those circumstances here.
5    III.   DISCUSSION
6           A.     Section 3142(f) Analysis
7           Knight argues in his reply brief he is moving for release under both §§ 3142(f) and
8
     (i); however, the opening motion does not make that clear. Instead, the motion itself
9
     contains a paragraph generally stating that the COVID-19 pandemic is a changed
10
     circumstance and then focuses mainly on § 3142(i). (ECF No. 37.) Knight argues the
11
     circumstances existing when he was ordered detained have now changed because the
12
     COVID-19 pandemic “poses a direct risk that is far greater” than if Knight “continues to
13
     be detained during this public health crisis.” (ECF NO. 30 at 16.) Even though it is not
14
     explicitly stated, the court will address Knight’s assertion that the risk of contracting
15
     COVID-19 at WCDF constitutes a changed circumstance requiring the reopening of his
16
     detention hearing under § 3142(f).
17
            Government’s opposition argues Knight has cited no valid basis because there is
18
     neither an outbreak of COVID-19 at WCDF nor any indication that Knight is particularly
19
20   vulnerable to the illness compared to the general law-abiding population in the community

21   or others in his own community at WCDF. (ECF No. 35.) Specifically, the Government

22   argues Knight’s concerns are speculative and generic about the potential contraction of

23   COVID-19 at WCDF and there is no change of circumstances sufficient to undermine the

24   court’s conclusion that it cannot fashion a set of conditions to ensure Knight will not flee

25   these proceedings. (Id. at 6.)
26          A defendant’s concerns that he or she would face heightened COVID-19 risks if
27   incarcerated would not typically factor into a § 3142(f) analysis, which focuses on whether
28   the court can fashion conditions of release that will reasonably assure the defendant is


                                                -9-
1    not a risk of nonappearance or a risk of harm to any others or the community. Clark, 2020
2    WL 1446895, at *3. The risk of harm to the defendant does not usually bear on this
3    analysis; rather, whether a defendant’s particular circumstances warrant release in light
4    of the COVID-19 pandemic is more properly considered on a case-by-case basis under
5    the “another compelling reason” prong of § 3142(i). Id.; see e.g., United States v.
6    Hamilton, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020) (denying temporary release
7    based on the COVID-19 pandemic where the defendant was of advanced age and
8
     suffered from several significant health issues, with no reported incidents of COVID-19
9
     within the facility where defendant was housed, and the Bureau of Prisons is taking
10
     “system-wide precautions” to mitigate the possibility of infection).       Knight presents
11
     generalized concerns about the risk of contracting COVID-19 at WCDF, but never cites
12
     to any evidence serving to ameliorate concerns Knight is a flight risk and danger to the
13
     community to justify reopening detention under § 3142(f). Therefore, the court finds
14
     Knight’s concerns relating to the COVID-19 virus are more properly addressed under §
15
     3142(i) “compelling reason” analysis.
16
            B.     Section 3142(i) Analysis
17
            Knight argues the health risk posed to him by the current COVID-19 pandemic is
18
     a compelling reason to temporarily release him. (ECF No. 30 at 3.) Specifically, Knight
19
20   notes the conditions of pretrial confinement create an ideal environment for the spread of

21   contagious diseases, with limited intake screening procedures, limited access to personal

22   hygiene items, and limited medical services. (Id. at 7.) Knight also argues that WCDF’s

23   pandemic policy adjustments have led to limited communication with family and impaired

24   his ability to prepare his defense. (Id. at 11-12.)

25          Knight argues that incarcerated individuals are at special risk of infection given
26   their living situation, citing confirmed outbreaks of the virus at prisons in China and Iran,
27   (id. at 8-9), federal Bureau of Prisons facilities, and within the Nevada Department of
28   Corrections. (ECF No. 37 at 11-12). Knight notes steps being taken in some United


                                                 - 10 -
1    States prisons to release elderly and sick prisoners, as well as the temporary release of
2    some pretrial detainees and civil immigration detainees. (Id. at 9-11). Knight contends
3    current screening guidelines do not go far enough because jails are visited by lawyers,
4    parole and probation officers, volunteers and others daily, which increases the potential
5    for potential spread of the virus. (ECF No. 30 at 10.) Knight asserts COVID-19 testing is
6    hard to come by and WCDF’s housing situation, which places inmates in small cells with
7    beds close to one another, prevents detainees from engaging in CDC-recommended
8
     social distancing and self-quarantine. (Id. at 11-12.) Knight cites the sharing of limited
9
     toilets, sinks and showers, movement restrictions, and limited access to personal hygiene
10
     items as precluding detainees from taking recommended precautions. (Id. at 11.) Knight,
11
     if released, can reside with his significant other, Cristin Smith, as a third-party custodian.
12
     (Id. at 17.) He is amenable to home confinement and location monitoring as conditions
13
     of release, along with any further condition the court deems appropriate. (Id.)
14
            The Government disagrees with Knight, arguing no compelling reason exists for
15
     his temporary release. (ECF No. 35 at 2.) The Government notes Knights cited no valid
16
     basis for release because there is neither a COVID-19 outbreak at WCDF nor any
17
     indication that Knight is particularly vulnerable to the illness compared to the general law-
18
     abiding population in the community or others in his own current community at the WCDF.
19
20   (Id.) The Government asserts the essence of Knight’s argument relies on the mere

21   possibility he will become infected with COVID-19 by someone else at the facility, but

22   Knight has not demonstrated that his risk of contracting COVID-19 while in custody is

23   significantly higher than if he were to be released nor has Knight shown he is at high risk

24   to become severely ill in the event he does contract the virus. (Id. at 6.) The Government

25   argues Knight also failed to demonstrate that WCDF is unequipped to provide appropriate
26   medical treatment if he were to become sick. (Id.)
27
28



                                                 - 11 -
1           The Government notes CDC guidelines provide that older adults (65 years and
2    older) are at higher risk for severe infections, but Knight is only 31 years old 10, over three
3    decades younger than the identified CDC group. The Government also points out Knight
4    does not argue he has any specific, high-risk underlying health conditions that put him at
5    an increased risk for severe illness, and provides no medical documentation for the court
6    to assess the manner in which COVID-19 could impact his health. (Id. at 7.) In fact, during
7    Knight’s Pretrial Services interview, he indicated good health, that he was not under a
8
     doctor’s care, was taking no medications, and had no history of medical problems. (Id. at
9
     12.) Finally, the Government argues to the extent Knight is at an increased risk of
10
     contracting the virus while detained, so are all other detainees. (Id. at 8.) The Government
11
     asserts that if this increased risk is the compelling reason justifying release, then all
12
     detainees need to be released. (Id.)
13
            Knight’s reply reiterates his argument that WCDF is not adequately equipped to
14
     manage COVID-19, and the public health crisis stemming from the pandemic is a
15
     compelling reason for temporary release or a changing circumstance warranting
16
     reopening of detention. (ECF No. 37 at 1.) Finally, Knight reasserts his argument that
17
     release is necessary for preparation of his defense because of COVID-19. (Id. at 14-15.)
18
            The court is mindful of the unprecedented magnitude of the COVID-19 pandemic
19
20   and the extremely serious health risks it presents, particularly within the jail and prison

21   setting. The CDC notes that “[c]orrectional and detention facilities can include custody,

22   housing, education, recreation, healthcare, food service, and workplace components in a

23   single physical setting. The integration of these components presents unique challenges

24   for control of COVID-19 transmission among incarcerated/detained persons, staff and

25
26
27
28   10   WCSO, INMATE SEARCH, https://www.washoesheriff.com/inmate-search.php
     ?key=FZ3Gyr208LcA71Ga25gsUQYYs, (last viewed Apr. 6, 2020).

                                                 - 12 -
1    visitors.” 11 The CDC cautions “once community transmission is identified in a particular
2    area,” as it has been in Washoe County, “correctional facilities and detention centers are
3    more likely to start seeing cases inside their walls.” Id. The CDC provided interim
4    guidance for steps correctional and detention facilities should take in preparation,
5    prevention and management to help reduce the risk of transmission and severe illness
6    from COVID-19. Id. The CDC recommends facilities establish policies, procedures and
7    protocols related to: operational and communications preparation; enhanced cleaning,
8
     disinfecting and hygiene practices; social distancing strategies to increase space between
9
     individuals in the facility; limiting transmission from visitors; infection control, including
10
     recommended personal protective equipment and alternatives if a shortage occurs;
11
     screening for incoming incarcerated or detained individuals, staff and visitors; medical
12
     isolation for confirmed and suspected cases and quarantine of contacts; healthcare
13
     evaluation for suspected cases, including testing measures; clinical care for confirmed
14
     and suspected cases; and considerations for persons at higher risk of severe infection.
15
     Id.
16
            Nevertheless, in this context, a defendant should not be entitled to temporary
17
     release under § 3142(i) based solely on generalized COVID-19 fears and speculation.
18
     Clark, 2020 WL 1446895, at *3.          Instead, the court must make an individualized
19
20   determination as to whether COVID-19 concerns present such a compelling reason in a

21   particular case that temporary release is necessary. Id. The court will evaluate the four

22   following factors: (1) the original grounds for the defendant’s pretrial detention; (2) the

23   specificity of the defendant’s stated COVID-19 concerns; (3) the extent to which the

24   proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks to the

25   defendant; and (4) the likelihood that the defendant’s proposed release would increase
26
27   11      See CDC, INTERIM GUIDANCE ON MANAGEMENT OF CORONAVIRUS
     DISEASE 2019 (COVID-19) IN CORRECTIONAL AND DETENTION FACILITIES,
28   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
     correctional-detention.html, (last viewed Apr. 3, 2020).

                                                 - 13 -
1    COVID-19 risks to others. Id. The court will not necessarily weigh these factors equally
2    but will consider them in their entirety to determine whether a “compelling reason” exists
3    such that temporary release is necessary. Id.; § 3142(i).
4                   1.     The Original Grounds for the Defendant’s Pretrial Detention
5           The court first considers the original grounds for the defendant’s pretrial detention.
6    Id.; see also Hamilton, 2020 WL 1323036, at *1-2 (first considering the rebuttable
7    presumption under § 3142(e) before considering whether the COVID-19 pandemic
8
     warranted temporary release under § 3142(i)); Bararia, 2013 WL 1907782, at *1-2
9
     (considering the circumstances leading to the defendant’s revocation of pretrial release);
10
     Buswell, 2013 WL 210899, at *5 (observing that “the facts surrounding the underlying
11
     reasons for the defendant’s detention are relevant to the [§ 3142(i) ] analysis”).
12
            A defending seeking temporary release under § 3142(i) has already been
13
     determined by a court that pretrial detention was warranted on the grounds that no
14
     condition or combination of conditions would reasonably assure defendant is not a flight
15
     risk and/or not pose a risk of harm to others. Clark, 2020 WL at 1446895, at *3.
16
     Accordingly, the court takes into consideration whether the defendant has presented such
17
     compelling reasons that effectively override or at least sufficiently counterbalance the
18
     findings that originally justified the pretrial detention order. Id.
19
20          Here, Magistrate Judge Foley ordered Knight detained pending trial based on a

21   finding that Knight had not introduced sufficient evidence to rebut the presumption of

22   detention. (ECF No. 12.) After considering the factors set forth in 18 U.S.C. § 3142(g)

23   and the information presented at the detention hearing, Judge Foley concluded Knight

24   posed a risk of nonappearance and danger to the community based on the allegations

25   set forth in the complaint, the Government’s proffer, and information provided to the court
26   by Pretrial Services. (Id. at 3.) Specifically, the court found Knight’s criminal history record
27   indicated prior felony convictions for robbery as well as felony attempted burglary
28   charges, noting Knight was convicted of felony robbery in August 2014, and sentenced


                                                   - 14 -
1    to 48 to 120 months in prison. (Id.) Knight was released from prison on May 24, 2019,
2    and the alleged offense occurred on July 8, 2019. (Id.) The vehicle operated by Knight
3    fled from the robbery scene, pursued by officers, who were unable to apprehend Knight.
4    (Id.) The court found Knight had family ties in Reno but had very few financial resources
5    due to his incarceration. (Id.)
6           While Knight claims he is amenable to home confinement and location monitoring,
7    he does not present any evidence to override or counterbalance the original determination
8
     that conditions, including the conditions he presently proposes, would not reasonably
9
     assure his appearance at trial. In particular, Knight’s criminal history is concerning.
10
     Knight was released from prison on similar charges on May 24, 2019 and committed two
11
     alleged robberies beginning on July 7, 2019—less than two months after his release. The
12
     grand jury found probable cause to believe he engaged in not one, but two, additional
13
     robberies using a deadly weapon. The use of a firearm charge during and in relation to
14
     a crime of violence charges create a rebuttable presumption of detention pursuant to 18
15
     U.S.C. § 3142(e)(1) and (e)(3)(B). Knight provides no new information to overcome the
16
     rebuttable presumption for detention, and in fact, has already demonstrated unwillingness
17
     to comply with community standards through his criminal history and the actions giving
18
     rise to this case. Therefore, Knight has not presented any evidence to alleviate the court’s
19
20   concerns that he remains a flight risk and that there are no conditions that could be

21   fashioned to reasonably assure his appearance at trial. Thus, this factor weighs against

22   Knight’s temporary release.

23                 2.     The Specificity of the Defendant’s Stated COVID-19 Concerns

24          The court turns next to the defendant’s stated COVID-19 concerns. Clark, 2020

25   WL at 1446895, at *4. Knight raises only generalized concerns regarding the impact
26   COVID-19 may have on him if he continues to be detained during this pandemic. Knight
27   asserts generalizations regarding prisons and detention facilities being at higher risk for
28   an outbreak and presents conclusory assertions that the WCDF and WCSO are not


                                                - 15 -
1    adequately prepared to prevent an outbreak, and unprepared to manage an outbreak
2    once the virus enters the facility. Knight also contends he is at a greater risk of contracting
3    COVID-19 given the lack of opportunity for social distancing at WCDF. Preliminarily,
4    Knight admits he is unaware of known inmate cases of COVID-19 at WCDF, and he
5    presents no evidence that he is at higher risk for severe illness should he contract the
6    virus. Knight, at 31 years old, is outside the CDC’s indicated high-risk age range, and
7    does not provide evidence of any serious underlying medical conditions putting him at
8
     risk of severe illness.
9
            It is undisputed that the CDC recommends avoiding crowds and social distancing
10
     to reduce the risk of transmission. 12 On March 29, President Trump extended social
11
     distancing guidelines, which recommend avoiding social gatherings of ten or more people
12
     through at least the end of April, perhaps longer. 13 As noted above, Nevada’s Governor
13
     issued a directive for all Nevadans to stay at home and extending social distancing
14
     practices for the same time period.
15
            WCDF is reportedly taking reasonable recommended precautions, including
16
     having medical staff screen inmates during intake for COVID-19 risk, isolating those
17
     deemed to be high risk, and promoting other recommended hygiene habits. (See ECF
18
     No. 30-1). WCDF is implementing CDC and WHO guidelines, purchasing COVID-19 test
19
20   kits, communicating best practices for personal hygiene to prevent the spread,

21   encouraging employees to stay home if they are ill, and developing plans to separate

22   high-risk individuals who are more susceptible to COVID-19. (See id.) Further, in the

23   event an inmate becomes too ill to be cared for within the detention center, the inmate

24   will be transported to a local medical facility for treatment. (Id. at 10.) WCDF also changed

25
     12      See   CENTERS         FOR      DISEASE       CONTROL       AND   PREVENTION,
26
     https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/get-ready.html (last visited
27   Mar. 26, 2020) (setting forth steps to reduce the risk of transmission).
     13      See New York Times, TRUMP EXTENDS SOCIAL DISTANCING GUIDELINES
28   THROUGH END OF APRIL, https://www.nytimes.com/2020/03/29/us/politics/trump-
     coronavirus-guidelines.html, (last visited Apr. 3, 2020).

                                                 - 16 -
1    visitation policies to suspend social visits and minimize in-person legal visits. 14 In order
2    to allow WCDF inmates access to families during the pandemic, WCSO set up “virtual
3    visitations” through the internet and provides free phone calls for all inmates. Id. Even
4    despite the recent news of WCSO employees testing positive for COVID-19, there
5    remains no indication that any WCDF inmate has been affected.
6           Knight supports his argument by stating individuals who are not symptomatic or
7    have unknowingly been exposed will bring the virus into the WCDF. (ECF No. 30 at 4.)
8
     While it is true infected persons may not show symptoms until between two to fourteen
9
     days after exposure, and some percentage of infected persons may be asymptomatic or
10
     show very mild symptoms, that is also the case outside of WCDF. 15 Knight further argues
11
     that COVID-19 testing is not available for WCDF inmates. (ECF No. 30 at. 12.) Even if
12
     the facility does not have COVID-19 testing available, this is an ongoing problem that is
13
     not unique to prison and jail systems. 16 Knight’s reply brief points to Magistrate Judge
14
     Weksler’s order in United States v. Cox, 2020 WL 1491180, at * 4, (D. Nev. Mar. 27,
15
     2020), stating that “[g]iven the medical obstacles identified by major cities, it is doubtful
16
     that Southern Nevada Detention Center and the hospital at Pahrump will fare better than
17
     hospitals in New York or California.” (ECF No. 37 at 2, n. 2.) The court acknowledges the
18
     great difficulties encountered by local hospitals and medical centers in detention and
19
20   correctional facilities during this pandemic. However, those difficulties are faced around

21   the world; the strain on healthcare resources exists nationwide, statewide, including Reno

22
     14      See     Washoe       County       Sheriff’s Office,     COVID-19        UPDATE,
23
     https://www.washoesheriff.com/resources/files/COVID-19%20Backup%XXX-XX-XXXX.pdf
24   (last viewed Mar. 27, 2020).
     15      See, CDC, SYMPTOMS OF CORONAVIRUS, https://www.cdc.gov/coronavirus/
25   2019-ncov/symptoms-testing/symptoms.html, (last viewed Apr. 3, 2020); New York
26   Times, INFECTED BUT FEELING FINE: THE UNWITTING CORONAVIRUS
     SPREADERS, https://www.nytimes.com/2020/03/31/health/coronavirus-asymptomatic-
27   transmission.html, (last viewed Apr. 3, 2020).
     16      See, e.g., Robert Kuznia, et al, SEVERE SHORTAGE OF SWABS AND OTHER
28   SUPPLIES HAMPER CORONAVIRUS TESTING, https://www.cnn.com/2020/03/18/
     us/coronovirus-testing-supply-shortages-invs/index.html (last visited Mar. 26, 2020).

                                                - 17 -
1    where Knight proposes to go if he is temporarily released from custody. 17 The court also
2    notes Judge Weksler denied Cox’s motion seeking release. Cox, 2020 WL 1491180, at
3    *7.
4          In sum, Knight presents no specific COVID-19 risk factors and his arguments are
5    too speculative or generalized to favor release. Knight cannot predict the extent to which
6    COVID-19 cases might arise at WCDF any more than many Americans can predict how
7    they might be exposed to the virus. Knight also cannot predict how WCSO might respond
8
     to an outbreak any more accurately than many Americans can predict how their local
9
     hospitals might respond. While inmates may not be able to fully adhere to optimal social
10
     distancing guidelines, these circumstances are generalized to all individuals in the prison
11
     system and are not unique to Knight. WCDF staff and medical personnel have prepared
12
     for very likely possibility of an infected person entering the jail and instituted standard
13
     practices and procedures to screen, separate, or quarantine individuals as necessary in
14
     same manner as being done in the general Northern Nevada community. The court
15
     therefore finds Knight’s concerns about WCDF to be unsupported. Thus, this factor
16
     weighs against release.
17
18                3.     The Extent to Which the Proposed Release Plan is Tailored to
                         Mitigate or Exacerbate the Defendant’s Overall COVID-19 Risks
19
           The Bail Reform Act allows for temporary release only if the court determines such
20
     release is “necessary” for a compelling reason. 18 U.S.C. § 3142(i). In the context of
21
     COVID-19, this means the proposed temporary release plan should be tailored to mitigate
22
     the defendant’s overall COVID-19 risks, not exacerbate them. Clark, 2020 WL at
23
     1446895, at *6. Thus, the court evaluates the extent to which a defendant’s proposed
24
     release plan mitigates or exacerbates the defendant’s overall COVID-19 risk. Id.
25
26
27
           17     See, e.g., Nevada Dept. of Public Safety, COVID-19 PANDEMIC
28   SITUATION REPORT, https://nvhealthresponse.nv.gov/wp-content/uploads/
     2020/03/3.25.20-Sit-Rep.pdf (last visited Mar. 26, 2020).

                                               - 18 -
1             Here, Knight’s proposed release plan includes residing with his significant other,
2    Cristin Smith, in the Reno/Sparks area. (ECF No. 30 at 17.) The Government objects to
3    Knight’s plan to reside with Ms. Smith because Ms. Smith is a potential witness in this
4    case and was already proffered and rejected as a third-party custodian at Knight’s
5    detention hearing. (ECF No. 35 at 11.) Knight’s plan does not address all aspects of
6    public health officials’ recommendations and does not address other risk factors that
7    would arise if Knight were released from custody. (ECF No. 30 at 17.) Knight has not set
8
     forth a record establishing that, even if someone at WCDF were to contract COVID-19,
9
     WCSO is unprepared to contain the virus or care for those who may become infected.
10
     To the contrary, WCSO established a comprehensive plan to manage WCDF during the
11
     pandemic. (ECF No. 30-1.) The record is void of information suggesting WCDF would be
12
     unable to render appropriate medical treatment to Knight if he became ill. Thus, Knight’s
13
     unexplained, conclusory allegations regarding WCDF’s inability to manage the care of
14
     inmates during the pandemic does not rise to the level of justifying temporary release
15
     based on COVID-19 concerns.
16
              Knight does not address the extent to which his risks could be exacerbated if he
17
     resides with Ms. Smith at an unspecified location in the Reno/Sparks area. (ECF No. 30
18
     at 17.) Knight proposes home confinement and location monitoring as conditions of
19
20   release. (Id.) However, Knight offers no evidence to explain how the proposed living

21   situation mitigates the risk of infection. For example, he does not explain who else has

22   or will live in or frequent the home or identify any screening practice or concrete COVID-

23   19 precautions taken there. Knight therefore offers nothing more than mere speculation

24   that home detention would be less risky than living in close quarters with others at WCDF,

25   which at least has screening practices and other reasonable COVID-19 precautions in
26   place.
27            Knight also does not address the risk of exposure while en route from WCDF to
28   Ms. Smith’s residence in an unspecified location in the Reno/Sparks area. Knight does


                                                - 19 -
1    not address, once there, how the limited capacity of the Reno/Sparks-area health care
2    system will provide him with any different adequate treatment outside WCDF if Knight
3    were to contract the virus. In contrast, if Knight remains at WCDF, he has access to
4    medical care should he become ill. WCSO, as operator of WCDF, collaborates with the
5    county and state health agencies and others to keep its employees and those in its care
6    safe and healthy. WCSO has ample motivation to prevent any outbreak at WCDF and,
7    even if an outbreak occurs, to contain and manage it for the well-being of all involved.
8
            On balance, the court is persuaded this factor weighs against temporary release
9
     because there is insufficient evidence presented and it is speculative to predict whether
10
     Knight is safer in terms of his overall COVID-19 risks at WCDF or temporarily released
11
     from custody to live with Ms. Smith, his significant other, at an unspecified location in the
12
     Reno/Sparks area.
13
14                 4.     The Likelihood that Defendant’s Proposed Release Plan Would
                          Increase COVID-19 Risks to Others
15
            In considering temporary release under § 3142(i) based on circumstances related
16
     to COVID-19, it is also appropriate to consider the likelihood the defendant’s proposed
17
     release plan would increase COVID-19 risks to others, particularly if the defendant is likely
18
     to violate conditions of release. Clark, 2020 WL at 1446895, at *7. A defendant who is
19
     unable to comply with conditions of release poses potential risks to law enforcement
20
     officers who are already tasked with enforcing shelter-in-place orders in many cities and
21
     counties, pretrial services officers who come into contact with the defendant for
22
     supervision, and others if the defendant is taken back into custody. Id.
23
            In this case, these considerations do not support release. The court originally
24
     detained Knight because he was a risk of flight and/or a danger to the community, as
25
     discussed above. Given the § 3142(f) and (g) considerations discussed previously, the
26
27   court believes Knight will likely violate any conditions of release the court may impose if

28



                                                - 20 -
1    the court were to issue a temporary release order. Knight proposes home confinement
2    and location monitoring as conditions of release. (ECF No. 30 at 17.)
3           As another court recently observed, “[w]hile the location monitoring that
4    [defendant] proposed may offer useful information about where he is, it provides little
5    useful information about what he is doing.” Martin, 2020 WL 1274857, at *4. Here, Knight
6    has been unable or unwilling to remain law-abiding for most of his adult life, and prior to
7    his arrest in this case, already fled to Las Vegas in an attempt to avoid arrest. The court
8
     has no reason to believe he would suddenly become compliant now.
9
            Furthermore, supervising a high-risk offender out in the community will place
10
     pretrial services officers at a heightened risk of contracting the virus.       “[L]ocation
11
     monitoring is not a limitless resource, nor is its installation and monitoring by the United
12
     States Pretrial Services officers without risk to those personnel (who must be trained and
13
     certified to install location monitoring) given current recommendations regarding
14
     implementation of social distancing.” Id. Knight seeks release at a time when Pretrial
15
     Services Officers across the country are teleworking in shifts and seeking to minimize
16
     physical contact with defendants to reduce the risk of viral transmissions. The court finds
17
     this is a significant disadvantage when seeking to monitor defendants requiring intense
18
     supervision, as Knight would require.
19
20          Finally, Knight proposes being released to home confinement with Ms. Smith.

21   Knight provides no information relating to the age and/or underlying health conditions of

22   Ms. Smith, and therefore, the court does not have sufficient information to determine

23   whether such a placement would go against current CDC guidance recommending

24   limiting in-person contact individuals with high-risk health conditions. Therefore, this

25   factor weighs against temporary release. In conclusion, Knight has not met his burden of
26   demonstrating that the health risks posed by COVID-19 are a compelling reason justifying
27   temporary release under § 3142(i).
28   ///


                                                - 21 -
1           C.     Necessary for Preparation of Defense
2           Knight also argues temporary release is necessary for the preparation of his
3    defense. (ECF Nos. 30, 37.) His attorney states it is “unwise” to visit a client at WCDF
4    during the COVID-19 pandemic because counsel may unknowingly expose Knight to the
5    virus. (ECF No. 30 at 12.) Knight additionally asserts there are limited means for contact
6    visits at WCDF. (Id.)
7           The Government argues Knight has not shown in-person visits are necessary to
8
     prepare his defense, and that release would not necessarily improve his access to his
9
     attorney. (ECF No. 35.) The Government asserts other limitations are not impeding
10
     Knight’s ability to meet and confer with attorneys, defense investigators and experts
11
     through WCDF’s video conference calls. (Id. at 11.)
12
            Courts considering whether pretrial release is necessary for a person’s defense
13
     under § 3142(i) consider: “(1) the time and opportunity the defendant has to prepare for
14
     the trial and participate in his defense; (2) the complexity of the case and volume of
15
     information; and (3) expense and inconvenience associated with preparing while
16
     incarcerated.” Cecerle, 2014 WL 31674, at *4. However, these typical considerations are
17
     not necessarily relevant to claims made by defendants seeking release due to COVID-19
18
     concerns.
19
20          WCDF has limited in-person visitation at the jail and provided for teleconferencing

21   and telephone communication with legal representatives and visitors during the COVID-

22   19 pandemic. Knight will still have access to his attorney while detained during the

23   pandemic through these means. Even outside WCDF, while law firms are deemed

24   “essential businesses” in Nevada and may still operate, they are supposed to follow strict

25   social distancing guidelines. Attorneys and clients outside of the correctional/detention
26   setting are also utilizing telephone and videoconferencing as their primary modes of
27   communication.          Knight has a constitutional right to unmonitored         calls   or
28



                                               - 22 -
1    videoconferencing with his counsel from WCDF, and he provides no evidence showing
2    WCDF has violated that right.
3           Knight does not present a declaration from counsel indicating the frequency of
4    attorney-client visits before the pandemic or stating why counsel cannot adequately
5    prepare for trial utilizing telephonic and videoconferencing communications methods.
6    While counsel may believe “effective representation requires in-person communication
7    and consistent face-to-face contact with clients” and video conferencing “may hamper the
8
     ability to develop a relationship conducive to effective representation,” the court reiterates
9
     the fact we are currently living in unprecedented times, with even the court system having
10
     to change and adapt with the current limitations. Even if Knight were to be temporarily
11
     released to live in an unspecified location in the Reno/Sparks area, given the current
12
     shelter-in-place directive issued by Governor Sisolak, it is unlikely Knight would be able
13
     to have in person meetings with his counsel or have access to any type of
14
     videoconferencing. Therefore, Knight’s ability to communicate with counsel during the
15
     pandemic may be greater while he is housed at WCDF.
16
            The court does not find Knight’s temporary release is necessary for the preparation
17
     of his defense. The court is sympathetic to the circumstances surrounding Knight’s ability
18
     to communicate with counsel during the pandemic while housed at WCDF, but to the
19
20   extent these limitations exist while he is detained, they will almost certainly exist if he is

21   released.     Therefore, this factor also weighs against temporary release.            Thus,

22   considering all the facts before the court at this time, the court does not find Knight’s

23   temporary release is necessary to prepare his defense.

24          D.     Due Process Clause Argument

25          Knight advances another argument based on constitutional protections of pretrial
26   detainees under the Due Process Clause of the Fifth Amendment. (ECF No. 30.) Knight
27   argues that under the Fifth Amendment, pretrial detainees may not be punished. (Id. at
28   13.) Knight asserts that if the pretrial detainee’s conditions of confinement are not


                                                 - 23 -
1    reasonably related to a legitimate goal (i.e., if they are arbitrary or purposeless), then the
2    court may infer that the purpose of the government action is punishment, which is
3    prohibited. (Id. at 13-14.) Knight argues the COVID-19 pandemic presents a significant
4    risk of harm to him that outweighs the government’s interest in confinement. (Id. at 15.)
5    Knight notes that pretrial detainees have an Eighth Amendment right to adequate medical
6    care. (Id. at 14.)
7           The Government opposes Knight’s motion for temporary release but does not
8
     specifically address the Fifth Amendment argument. (See ECF No. 35.)
9
            In evaluating whether a condition of pretrial detainment violates the Fifth
10
     Amendment, the question is whether the condition amounts to punishment. Bell, 441 U.S.
11
     at 535. The United States Supreme Court stated,
12
13          if a particular condition or restriction of pretrial detention is reasonably related to a
            legitimate governmental objective, it does not, without more, amount to
14          “punishment.” Conversely, if a restriction or condition is not reasonably related to
            a legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer
15          that the purpose of the governmental action is punishment that may not
            constitutionally be inflicted upon detainees qua detainees.
16
     Id. at 539; see also Demery v. Arpaio, 378 F.3d 1020, 1028 (9th Cir. 2004) (applying
17
     same rule).     Thus, the question before this court is whether Knight’s detention is
18
     reasonably related to a legitimate government objective.
19
20          The court finds Knight’s detention is reasonably related to the legitimate

21   government interests of protecting the community and ensuring his appearance at trial.

22   At Knight’s detention hearing, Judge Foley detained him finding that he posed a danger

23   to the community and a flight risk and that no condition or combination of conditions of

24   release would reasonably assure the safety of any other person and the community or

25   reasonably assure Knight’s appearance as required. (ECF No. 12 at 2.) Knight does not
26   argue that any of the § 3142(g) factors have changed. Accordingly, the court finds
27   Knight’s detention remains reasonably related to the above stated legitimate government
28   interests.


                                                 - 24 -
1           The recent COVID-19 pandemic does not change the analysis for Knight under the
2    Fifth Amendment’s Due Process Clause.               Knight’s argument, that the COVID-19
3    pandemic presents a significant risk of harm that outweighs the government’s interest in
4    confinement, improperly suggests a balancing test applies. (See ECF No. 30.)             As
5    previously discussed, the Fifth Amendment’s Due Process Clause simply asks whether
6    the pretrial detainment is reasonably related to a legitimate government interest. Bell, 441
7    U.S. at 539. Here, it is.
8
            Finally, Knight notes that pretrial detainees have a legal right to adequate medical
9
     care under the Eighth Amendment. (ECF No. 30 at 14.) Knight does not provide much
10
     analysis on this point or explain how this right justifies his release in this case. Knight
11
     argues “there is no greater necessity than keeping a defendant alive” and points to his
12
     argument that detention centers are particularly susceptible to the spread of
13
     communicable diseases despite protective measures. (Id. at 14-15.) However, Knight’s
14
     statement is conclusory and unsupported by any evidence as to how WCDF has not
15
     provided adequate medical care to Knight or what his current medical needs are.
16
     Therefore, the court will not grant Knight temporary release on this basis.
17
     IV.    CONCLUSION
18
            On balance, Knight has not set forth new information to override or counterbalance
19
20   the court’s concerns identified when making the decision to detain pending trial. Nor has

21   Knight met his burden of demonstrating a compelling reason justifying temporary release,

22   any type of Fifth Amendment Due Process consideration, nor that the circumstances of

23   the COVID-19 pandemic necessitate temporary release to prepare his defense. To the

24   contrary, it appears if Knight were released, he would simply be trading one set of

25   problems for another. Additionally, Knight’s proposed release plan would place pretrial
26   services officers at risk in supervising him, and when the temporary release inevitably
27   ends, other law enforcement officers and the facility would be placed at risk in re-
28



                                                - 25 -
1    apprehending Knight after having ample opportunity for contamination. Therefore, Knight
2    has not established a compelling reason that temporary release is necessary.
3          IT IS THEREFORE ORDERED that Defendant’s Motion for Temporary Release
4    (ECF No. 30) is DENIED.
5          IT IS SO ORDERED.
6          DATED: April 6, 2020.
7
8                                            ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             - 26 -
